The opinion of the court was delivered by
Burch, J.:
The action was one to recover on a promissory note for $637, given in renewal of a note given for a tractor which defendant used for three years. Defendant pleaded and testified he had a settlement with an agent of plaintiff who had authority to settle the indebtedness, and the agent, who did not have the note with him, agreed that if plaintiff would pay $20.50 on another note the note sued on would be considered settled and would be canceled and returned to defendant. The verified reply admitted the agent had authority to collect, but denied he had authority to settle except for cash. There was no evidence showing or tending to show the agent' had authority to do what defendant claimed he did, and judgment was properly rendered for plaintiff.
The judgment is affirmed.
Jochems, J., not sitting.